FIFTH DIVISION
                                MCFADDEN, P. J.,
                             BRANCH and BETHEL, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                    February 23, 2018




In the Court of Appeals of Georgia
 A17A1509. SITTERLI v. CSACHI.

       MCFADDEN, Presiding Judge.

       This appeal challenges a final judgment, entered after a bench trial, in favor of

the defendant as to the plaintiff’s quantum meruit and unjust enrichment claims.

Because the trial court’s findings of fact were supported by some evidence and there

has been no showing of legal error, we affirm.

       “In reviewing a bench trial, we view the evidence in the light most favorable

to the trial court’s rulings, defer to the trial court’s credibility judgments, and will not

set aside the trial court’s factual findings unless they are clearly erroneous.” Gibson

v. Gibson, 301 Ga. 622, 624 (801 SE2d 40) (2017) (citations omitted).

       So viewed, the evidence shows that Ecaterina Csachi rented a room in her

house to Adrian Sitterli. Thereafter, Sitterli married Csachi’s daughter, who also
moved into the house. While Csachi was on a trip out of the country, Sitterli began

making renovations to Csachi’s house. Csachi told Sitterli that she could not pay for

renovations, but indicated that after her death the house would belong to her daughter

and Sitterli. Sitterli did further work on the house, but he and Csachi’s daughter later

divorced. The daughter moved out of the house, while Sitterli continued living there

for several months.

       Csachi subsequently filed a dispossessory action against Sitterli in magistrate

court, and Sitterli counterclaimed for the value of the alleged improvements made to

the property. The dispossessory action was resolved when Sitterli moved out of the

house and the magistrate court issued a writ of possession, and his counterclaim was

then transferred to superior court. After a bench trial, the superior court entered final

judgment in favor of Csachi on the quantum meruit and unjust enrichment claims of

Sitterli. The trial court denied Sitterli’s motion for new trial, and this appeal followed.

       1. Quantum meruit.

       Sitterli argues that the trial court erred in finding that he had not satisfied an

essential element for his quantum meruit claim. We disagree.

              The essential elements of a claim of quantum meruit are that the
       provider performed services valuable to the recipient that were requested
       by or knowingly accepted by the recipient, that the recipient’s receipt of

                                            2
      the services without compensating the provider would be unjust, and
      that the provider expected compensation at the time the services were
      performed.

One Bluff Drive, LLC v. K. A. P., Inc., 330 Ga. App. 45, 47 (1) (766 SE2d 508) (2014)

(citations omitted; emphasis supplied). Here, the trial court found that Sitterli had

made improvements to Csachi’s house for his own benefit and had failed to show that

he expected compensation at the time those renovations were made. There was

evidence to support these findings, including testimony that Csachi had told Sitterli

that she did not have money to pay for the renovations, that Sitterli had no agreement

with Csachi to make improvements to the house, and that Sitterli made the

improvements to benefit himself and his former wife.

      In arguing otherwise, Sitterli cites Terrell v. Pippart, 314 Ga. App. 483 (724

SE2d 802) (2012), for the proposition that an expectation of receiving an ownership

interest in realty satisfies the expectation of compensation element of a quantum

meruit claim. In Terrell, this court found that there was some evidence to support a

jury’s award on a quantum meruit claim where there was testimony that the plaintiff

expected compensation in the form of joint ownership of a house he was building. Id.

at 484 (1). That finding in Terrell does not control the instant case, which sits in the

exact opposite procedural posture. That is, rather than looking for any evidence to

                                           3
support a verdict and judgment for the plaintiff as in Terrell, in this case we are

reviewing a bench trial judgment in favor of the defendant. Thus, while there was

some evidence to support the plaintiff’s verdict in Terrell, that case does not mandate

that the trial court in the instant case, sitting as the finder of fact, was obligated to

find that Sitterli had satisfied the expectation of compensation element for his

particular claim. “At a bench trial, the trial court can determine when essential facts

have not been proved. The trial court’s determination as a trier of fact will be reversed

only where the evidence demands a contrary finding.” Smith v. Ga. Kaolin Co., 269

Ga. 475, 476 (1) (498 SE2d 266) (1998) (citations and punctuation omitted). Even if

the evidence was in conflict, because there was some evidence supporting the trial

court’s finding that Sitterli had not shown an expectation of compensation at the time

of the services rendered, the evidence does not demand a contrary finding and we

must affirm the trial court’s judgment. See DeNapoli v. Owen, 341 Ga. App. 517, 518

(801 SE2d 314) (2017) (on appeal from entry of judgment following a bench trial, we

defer to any factual findings made by that court if there is any evidence to sustain

them).

      2. Unjust enrichment.



                                           4
      Sitterli enumerates that the trial court erred in ruling that his unjust enrichment

claim required a showing that he had an expectation that Csachi would be responsible

for the remodeling costs. The enumeration is without merit.

      “Unjust enrichment is an equitable concept and applies when as a matter of fact

there is no legal contract, but when the party sought to be charged has been conferred

a benefit by the party contending an unjust enrichment which the benefitted party

equitably ought to return or compensate for.” Estate of Crook v. Foster, 333 Ga. App.

36, 39 (1) (775 SE2d 286) (2015) (citation and punctuation omitted).

      [A] claim for unjust enrichment exists where a plaintiff asserts that the
      defendant induced or encouraged the plaintiff to provide something of
      value to the defendant; that the plaintiff provided a benefit to the
      defendant with the expectation that the defendant would be responsible
      for the cost thereof; and that the defendant knew of the benefit being
      bestowed upon it by the plaintiff and either affirmatively chose to accept
      the benefit or failed to reject it.

Campbell v. Ailion, 338 Ga. App. 382, 387 (2) (790 SE2d 68) (2016) (citations

omitted; emphasis supplied). Thus, “[f]or unjust enrichment to apply, the party

conferring the labor and things of value must act with the expectation that the other

will be responsible for the cost. Otherwise, that party, like one who volunteers to pay

the debt of another, has no right to an equitable recovery.” Morris v. Britt, 275 Ga.

App. 293, 294 (1) (620 SE2d 422) (2005) (citations and punctuation omitted). Accord

                                           5
Engram v. Engram, 265 Ga. 804, 807 (2) (463 SE2d 12) (1995) (rejecting appellant’s

unjust enrichment claim on ground that the evidence showed “the parties never

intended that appellees be responsible for the cost of the bedroom addition”); Jones

v. White, 311 Ga. App. 822, 828 (1) (b) (717 SE2d 322) (2011) (noting that unjust

enrichment requires party conferring labor to act with expectation that the party

receiving the benefit is responsible for the cost); Hollifield v. Monte Vista Biblical

Gardens, 251 Ga. App. 124, 131 (2) (c) (553 SE2d 662) (2001) (reciting that for

unjust enrichment to apply, the party providing labor and things of value must act

with the expectation that the recipient will be responsible for the cost). Accordingly,

contrary to Sitterli’s contention, the trial court did not err in ruling that the unjust

enrichment claim required a showing that Sitterli acted with an expectation that

Csachi would be responsible for the cost of the renovations.

      We note that Sitterli’s reliance on Yoh v. Daniel, 230 Ga. App. 640 (497 SE2d

392) (1998), to support his claim of error is misplaced. As an initial matter, the

decision in Yoh is non-binding, physical precedent only. See Court of Appeals Rule

33.2 (a) (1). Moreover, the dicta in Yoh upon which Sitterli relies is not contrary to

the well-settled law on unjust enrichment set out above and cited by the trial court in

its final judgment. In Yoh, this court stated: “Quantum meruit relies on an implied

                                           6
promise of compensation. This is in essence an implied contract. Unjust enrichment

differs. . . . Because an implied contract is not necessary for unjust enrichment, a

showing of an expectation of compensation is not required.” Id. at 642-643 (3)

(emphasis supplied).

      Contrary to Sitterli’s argument, the trial court did not contradict this statement

in Yoh by citing the well-settled law that for unjust enrichment to apply, a party

conferring a benefit “must act with the expectation that the other will be responsible

for the cost.” Morris, supra (citation and punctuation omitted; emphasis supplied). An

expectation of compensation for one’s services, as referenced in Yoh as an element

of quantum meruit, is different from the expectation of responsibility for costs that

is an element of unjust enrichment. As Sitterli has shown no legal error in the trial

court’s ruling, we affirm.

      Judgment affirmed. Branch and Bethel, JJ., concur.




                                          7